SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

120
KA 12-00375
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

SANDRA F. ELLIS, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANET C. SOMES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered January 18, 2011. The judgment
convicted defendant, upon her plea of guilty, of assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   February 6, 2015                        Frances E. Cafarell
                                                   Clerk of the Court